              Case 1:18-cr-00863-VEC Document 80
                                              78 Filed 05/21/20
                                                       05/19/20 Page 1 of 1




105 Main Street                                                                 30 Wall Street


                          MEMO ENDORSED
Hackensack, NJ 07601                                                                 8th Floor
Tel: 201-457-0071                                                           New York, NY 10005
Fax: 201-457-0072                    www.foyseplowitz.com                      Tel: 212-709-8230

                                         May 19, 2020
                                                                  USDC SDNY
      Honorable Valerie E. Caproni                                DOCUMENT
      Thurgood Marshall                                           ELECTRONICALLY FILED
      United States Courthouse                                    DOC #:
      40 Foley Square                                             DATE FILED: 5/21/2020
      New York, NY 10007

                   Re:   United States v. Antonio DiMarco, et al.
                         18 Cr. 863 (VEC)
                         Request to File Sentencing Memorandum Under Seal

      Judge Caproni:

      Pursuant to FRCP 49.1(d), I am requesting permission to file Mr. DiMarco’s entire
      sentencing submission under seal without redactions. The submissions will include
      BOP medical records for Mr. DiMarco and other personal information that is sensitive
      in nature.

      We     will   forward     the   materials  to   chambers     via     email   at
      caproninysdchambers@nysd.uscourts.gov later this afternoon. I will also FedEx a
      courtesy bound copy to chambers this week.

      Thank you for your thoughtful consideration.

      Sincerely,

      FOY & SEPLOWITZ LLC                 Application GRANTED. The Court will accept the
                                          submissions under seal, but ultimately only sensitive
      Jason E. Foy                        information will be allowed to remain under seal.
      JASON E. FOY                       SO ORDERED.
      jfoy@foyseplowitz.com


      cc:   AUSA Abigail Kurland                                   5/20/2020
            Antonio DiMarco
                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE
